Citation Nr: 1443744	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  14-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative joint disease for the right hip (claimed as hip pain), as secondary to his service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2014, the Veteran testified at a hearing at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran asserts in his February 2014 substantive appeal that the obesity to which the September 2010 / July 2012 VA examiner attributed his mild decrease in range of motion of the right hip resulted from his service-connected bilateral knee disabilities, which have forced him to stop participating in football, basketball, and other physical activities.  The Veteran and his representative again attributed his obesity to his service-connected bilateral knee disabilities at his September 2014 videoconference hearing.  See September 2014 hearing, pp. 3-5.

As no VA examiner has addressed this theory, the Board finds that a new examination and medical opinion is required.

Since the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including (per the June 2010 statement) those from the VA Outpatient Clinic in Glens Falls, New York, and the VAMC in Albany, New York, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right hip disorder that are not already of record, including those from the VA Outpatient Clinic in Glens Falls, New York, and the VAMC in Albany, New York.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of his right hip disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any right hip disorder found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's right hip disorder was caused by his service-connected knee disabilities.

The examiner should state whether it is at least as likely as not that the Veteran's right hip disorder was aggravated beyond the natural progress of the disease by his service-connected knee disabilities.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should expressly address the theory that the Veteran's service-connected bilateral knee disabilities caused or contributed to his obesity, to which the September 2010 / July 2012 VA examiner attributed his mild decrease in right hip range of motion.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

